DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The amendment filed April 20, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The additions to ¶0028 of the specification and the amendment to Fig. 1 to show internal sensors.  The only reference in the original specification to detection of a vehicle is in the claim, which references “means for detecting when a vehicle” is within range or leaving a designated area.  As discussed in the last office action, the claim was rejected under 35 U.S.C. 112(a) as being non-enabling as there is no discussion of what devices were doing the detecting or how it interacts with the rest of the apparatus.  The amendment appears to be an attempt to correct this non-enablement, but the inclusion of the sensors, what type of sensors they might be, and how they interact with the rest of the device introduces new matter which was not present in the original application.
The original specification provides for the apparatus 10 transmitting a signal that is received by the vehicle to control the vehicle’s speed.  There is no discussion, other than the original claim language, related to detection of the vehicle by the apparatus.  The original claim was presented in a “means plus function” arrangement without any recitation of what .
Applicant is required to cancel the new matter in the reply to this Office Action.
Additionally, the specification is also objected to as the applicant has not addressed the inclusion of several sections within the specification that are discussing an unrelated “pool/anti-drowning” invention (see section 2 of the prior Office Action).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Drawings
Replacement drawings were received on April 20, 2021.  The replacement drawing sheet 1 of 3 (having Figs. 1 and 2) are unacceptable.  As discussed above, the original specification does not disclose that the apparatus includes sensors for detecting when a vehicle is within or leaving a designated area.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transmitting signals that are received to inform a vehicle that they are entering or leaving a speed controlled zone and for automatically accelerating the vehicle when the vehicle leaves a designated area, it does not reasonably provide enablement for the use of sensors to detect that a vehicle is located in or leaving the zone and is also non-enabling as to a speed governor storing the speed of the vehicle prior to entering the designated area. 
Particularly, the claim has been amended to recite that sensors are used by the apparatus to detect when a vehicle is entering and leaving the designated area; and that a previous speed is stored in a speed governor.  There is no description or drawings in the instant application that discusses storing the vehicle’s previous speed only that the vehicle is accelerated when it exits the speed zone.  The lack of prior discussion in the specification results in the introduction of the newly claimed storage of the prior speed to be non-enabled.  Likewise, the claim (and specification) have been amended to introduce sensors that detect the vehicle.  As discussed above with respect to the introduction of new matter to the specification, no sensors are recited in the original specification and there is no discussion of how information from a sensor might be used by the system and a person having ordinary skill in the relevant art would be left to speculate as to what types of sensors would or could be used, where these sensors would disposed in the system, and how these sensors would be used with the rest of the recited structures. The lack of prior discussion in the specification results in the introduction of the newly claimed sensors to be non-enabled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Teteak (US 2013/0158847) in view of Beyer (2,780,300), Sung (US 2008/0051971), and Robinson et al. (6,016,458).
	Regarding claim 1 (as best understood), Teteak discloses a vehicle speed regulation apparatus and system, comprising: 
	a speed control apparatus (14) having a front panel (see front of transmitter 16 in Fig. 1);
	an internal control mechanism (e.g., processor 22); 	
	a transmitter (18) for sending information (via signal 20) to a vehicle's transceiver (24) on a speed requirement (i.e., the system requires the controlled vehicle to follow the selected speed limit, which reads upon the “speed requirement”) in a specific area (10) and a means responsive to said information to limit the flow of fuel to a vehicle's engine to the pre-selected speed for the designated area thereby reducing the speed of the vehicle to the pre-selected speed (e.g., engine control unit 30 - see e.g., ¶0011 describing the automatic slowdown of the vehicle when exceeding the speed requirement); and

	Teteak further disclosing the use of GPS system as part of the system’s telematics that receives the transmitter’s signal when the vehicle’s GPS detects that the vehicle is within a designated area (see ¶0016 describing the use of GPS to detect whether the vehicle is within or outside of a speed control zone). 
	Teteak does not specifically provide for the device being powered by renewable energy, that the system automatically accelerates the vehicle upon leaving a designated area, or that two speed control regulation apparatuses are used in the system.
	Beyer teaches another automatic vehicle speed control apparatus and system that uses at least two speed control apparatuses (transmitters 7-11) that use wireless transmitters that send signals to a vehicle’s receiver (43) to automatically control the speed of a vehicle as it enters and leaves the zones controlled by the various transmitters (7-11) along a road (see Fig. 1 and Col. 4, lines 38-74 describing passing the vehicle off between different transmitters to control the speed of the vehicle).  
	Sung teaches another system for selectively controlling the speed of a vehicle when it enters and leaves a designated area (see e.g., Abstract).  As discussed in ¶0066, the system automatically resume the previous vehicle speed according to speed information stored within the system/controller (10) when the vehicle is determined to be located out of the speed controlled region. The controller (10) reads upon the term “speed governor” as the controller ultimately controls/governs the vehicle’s speed.
	Robinson teaches another automatic speed control apparatus and system (10) that includes a control apparatus (20) that is mounted upon a sign/display (18) and is powered via 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the device of Teteak to include the integrated plural speed controllers/transmitters taught by Beyer, the automatic speed resumption feature taught by Sung, and the solar powered control box feature of Robinson to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., integrating multiple similar control devices to provide an interconnected control network; using external information to automatically adjusting to changes to vehicle or road conditions; and using a renewable energy source in remote locations, such as traffic signs) to known devices (e.g., speed controllers using wireless signals to automatically control the speed of vehicles) ready for improvement to yield predictable results (e.g., a speed control system that allows for multiple devices to work together and which adopts the prevailing allowed speed automatically, while providing electrical power without having to run electrical power lines to road-adjacent transmitters/signs).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the arguments are reliant on the amendments to the claims which recite structures that are either already disclosed by the prior art or record (e.g., that sensors can be used to detect the location of the vehicle) or to new features that required additional searching of the prior art, which resulted in the incorporation of the teachings of the Sung reference of automatically resuming a stored speed upon leaving a speed control zone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618